DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	1. The amendments filed 1/24/2022 have been entered wherein claims 2-5, 14, 18 and 21-22 are cancelled. Accordingly, claims 1, 6-13, 15-17, 19-20 and 23-28 have been examined herein. The previous claim objections have been withdrawn due to applicant’s amendments. This action is Final. 
Claim Rejections - 35 USC § 103
2. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 16, 17, 19 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Lau (US PGPUB 20060090290) in view of Stickney (US PGPUB 20170209014).
Regarding claim 1, Lau teaches a hand vacuum cleaner (fig. 2)  having a front end, a rear end, an upper end and a lower end (see Lau’s annotated fig. 3 below), the hand vacuum cleaner comprising:

    PNG
    media_image1.png
    751
    539
    media_image1.png
    Greyscale

an air flow path from an air inlet (fig. 3, mouth end 24) to a clean air outlet (fig. 2, vents 5; [0043]) with a cyclone (paragraph 0030, air circulates around centrifugal chamber 11 in a cyclonic fashion) and a fan and motor assembly (fig. 3, fan 7 and motor 6) in the air flow path [0043], the motor and fan assembly having a motor axis of rotation (see Lau’s annotated fig. 3 below) and the cyclone having a cyclone axis of rotation (see Lau’s annotated fig. 3 below) wherein the cyclone axis of rotation and the motor axis of rotation are generally parallel (see Lau’s annotated fig. 3 below. The cyclone axis of rotation and the motor axis of rotation are generally parallel); 

    PNG
    media_image2.png
    757
    391
    media_image2.png
    Greyscale

a handle having a hand grip portion (see Lau’s annotated fig. 3 below. The indicated structure is capable of being held by the user. Therefore, the indicated structure qualifies as a handgrip portion.) 

    PNG
    media_image3.png
    584
    1143
    media_image3.png
    Greyscale

wherein, when the cyclone axis of rotation extends horizontally, the cyclone axis of rotation lies in a horizontal plane and the horizontal plane intersects the hand grip portion (see Lau’s annotated fig. 3 above. When the cyclone axis of rotation extends horizontally, the cyclone axis of rotation lies in a horizontal plane  and wherein a void is positioned between the hand grip portion and a portion of the hand vacuum cleaner whereby a user's fingers may wrap around the hand grip portion (see Lau’s annotated fig. 3 above. A void is positioned between the hand grip portion and a portion of the hand vacuum cleaner. Lau’s vacuum is capable of whereby a user’s fingers may wrap around the hand grip portion); 
a hand vacuum cleaner body (see Lau’s annotated fig. 2 below), 

    PNG
    media_image4.png
    489
    755
    media_image4.png
    Greyscale

and the cyclone axis of rotation extends through the hand grip portion (see Lau’s annotated fig. 3 below. The cyclone axis extends through the hand grip portion, as interpreted above); and, 

    PNG
    media_image5.png
    824
    479
    media_image5.png
    Greyscale

(d) a plurality of energy storage members (paragraph 0026 teaches the power source 8 may be batteries) wherein the plurality of energy storage members are located in a housing (fig. 2 teaches the power source 8, which includes the batteries, is a housing) that forms a portion of an exterior surface of the hand vacuum cleaner (fig. 2, the power source 8 forms a portion of the exterior surface of the hand vacuum cleaner). 
Lau seems to suggest that the power source 8 is removably attached based on the tabs located on the power source 8. However, Lau does not explicitly teach wherein the plurality of energy storage members are located in a removable housing, wherein the removable housing is removable while the fan and motor assembly remains in position in the hand vacuum cleaner and wherein, when the cyclone axis of rotation extends horizontally, the removable housing is provided below the horizontal plane.  
removable housing (fig. 4 illustrates the plurality of energy storage members 56 located in a removable housing (paragraph 0035 teaches the battery pack is removably mounted to the main body)), wherein the removable housing is removable while the fan and motor assembly remains in position in the hand vacuum cleaner (fig. 3 illustrates the main body, wherein the removable battery housing is removed while the fan and motor assembly remains in position in the hand vacuum cleaner). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lau to incorporate the teachings of Stickney to provide a hand vacuum cleaner wherein the plurality of energy storage members are located in a removable housing, and wherein the removable housing is removable while the fan and motor assembly remain in position in the hand vacuum cleaner. Doing so would allow the removable battery housing to be removed once it had been depleted of charge and replaced by a second removable battery housing with full charge. The incorporation of a removable battery housing would allow the operator to continuously vacuum and not be governed by the state of charge of the battery. 

Lau, as modified, additionally teaches wherein, when the cyclone axis of rotation extends horizontally, the removable housing is provided below the horizontal plane (See Lau’s annotated fig. 3 below. The battery housing has been modified to be a removable housing. Additionally, when the cyclone axis of rotation extends horizontally, the removable housing is provided below the horizontal plane (A portion of the removable housing is provided below the horizontal plane. Therefore, the removable housing is provided below the horizontal plane)).  

    PNG
    media_image6.png
    584
    1059
    media_image6.png
    Greyscale

Regarding claim 16, Lau in view of Stickney teaches the claimed invention as rejected above in claim 1. Additionally, Lau, as modified, teaches wherein the handle is located at the rear end of the hand vacuum cleaner (see Lau’s annotated fig. 3 below. The term “at” does not require any specific structural relationship. Therefore, the handle is located “at” the rear end of the hand vacuum cleaner), the handle has a handle axis extending between upper and lower ends of the handle (see Lau’s annotated fig. 3 below) and the plurality of energy storage members and the motor and fan assembly are positioned at the lower end of the handle (see Lau’s annotated fig. 3 below. The term “at” does not require any specific structural relationship. Therefore, the plurality of batteries, located in the power source 8, and the motor 6 and fan 7 are positioned “at” the lower end of the handle).  

    PNG
    media_image7.png
    896
    773
    media_image7.png
    Greyscale

Regarding claim 17, Lau, as modified, teaches the claimed invention as rejected above in claim 1. Additionally, Lau, as modified, teaches wherein the handle is located at the rear end of the hand vacuum cleaner (see Lau’s annotated fig. 3 below. The term “at” does not require any specific structural relationship. Therefore, the handle is located “at” the rear end of the hand vacuum cleaner), the handle has a handle axis extending between upper and lower ends of the handle (see Lau’s annotated fig. 3 below) and the plurality of energy storage members and the motor and fan assembly are positioned at the upper end of the handle (see Lau’s annotated fig. 3 below. The term “at” does not require any specific structural relationship. Therefore, the plurality of batteries, located in the power source 8, and the motor 6 and fan 7 are positioned “at” the upper end of the handle).  

    PNG
    media_image8.png
    724
    625
    media_image8.png
    Greyscale

Regarding claim 25, Lau in view of Stickney teaches the claimed invention as rejected above in claim 1. Lau, as modified by Stickney, does not teach wherein the handle comprises a pistol grip handle having a lower end, the housing is removably mountable at the lower end of the handle and a lower end of the motor and fan assembly is provided at the lower end of the hand vacuum cleaner.  
However, Stickney further teaches wherein the handle comprises a pistol grip handle (fig. 2, pistol grip handle 14 [0092]) having a lower end (see Stickney’s annotated fig. 2 below), 

    PNG
    media_image9.png
    507
    689
    media_image9.png
    Greyscale

the housing is removably mountable at the lower end of the handle (fig. 2, battery pack 11 is removably mounted at the lower end of the handle) and a lower end of the motor and fan assembly is provided at the lower end of the hand vacuum cleaner (The term “at” does not require any specific structural relationship. Therefore, a lower end of the motor and fan assembly (fig. 3, motor 42 and fan 43) is provided at the lower end of the hand vacuum cleaner).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lau in view of Stickney to incorporate the further teachings of Stickney to provide a hand vacuum cleaner having a pistol grip handle. Specifically, it would have been obvious to replace Lau’s handle and battery housing with a pistol grip handle and removable battery housing located directly below the pistol grip handle. Doing so would improve the ergonomics and comfort of the user.  
Regarding claim 26, Lau in view of Stickney teaches the claimed invention as rejected above in claim 25. Additionally, Lau, as modified by Stickney, teaches wherein the housing is removable in a downward direction (Lau, as modified by Stickney in the rejection of claim 25, teaches a removable battery housing located directly below the pistol grip handle. The removable battery housing is removable in a downward direction).  
Regarding claim 19, Lau teaches a hand vacuum cleaner (fig. 2) having a front end, a rear end, an upper end and a lower end (see Lau’s annotated fig. 3 below), the hand vacuum cleaner comprising:

    PNG
    media_image10.png
    808
    618
    media_image10.png
    Greyscale

an air flow path from an air inlet (fig. 3, mouth end 24) to a clean air outlet (fig. 2, vents 5; [0043]) with a cyclone (paragraph 0030, air circulates around centrifugal chamber 11 in a cyclonic fashion), a filter (fig. 7, filter 28) and a fan and motor assembly (fig. 3, fan 7 and motor 6) in the air flow path [0043], the motor and fan assembly having a motor axis of rotation (see Lau’s annotated fig. 3 below), the cyclone having a cyclone axis of rotation (see Lau’s annotated fig. 3 below); 

    PNG
    media_image11.png
    902
    460
    media_image11.png
    Greyscale

a hand vacuum cleaner body (see Lau’s annotated fig. 2 below);

    PNG
    media_image12.png
    502
    871
    media_image12.png
    Greyscale
 
a handle having a hand grip portion (see Lau’s annotated fig. 3 below. The indicated structure is capable of being held by the user. Therefore, the indicated structure qualifies as a handgrip portion.) 

    PNG
    media_image13.png
    759
    471
    media_image13.png
    Greyscale

wherein, when the cyclone axis of rotation extends horizontally, the cyclone axis of rotation lies in a horizontal plane and the horizontal plane intersects the hand grip portion (see Lau’s annotated fig. 3 below. When the cyclone axis of rotation extends horizontally, the cyclone axis of rotation lies in a horizontal plane and the horizontal plane intersects the hand grip portion); and, 

    PNG
    media_image14.png
    584
    1059
    media_image14.png
    Greyscale

(d) a plurality of energy storage members (Paragraph 0026 teaches power source 8 may be batteries), 
wherein the motor axis of rotation and the cyclone axis of rotation each extend through a volume defined by a perimeter of the filter (fig. 7 teaches the filter 28 of filter base 29 defines a volume defined by a perimeter. Annotated fig. 3 (below) teaches the motor axis of rotation and the cyclone axis of rotation each extend through the filter base 29. Therefore, the motor axis of rotation and the cyclone axis of rotation each extend through a volume defined by a perimeter of the filter), 

    PNG
    media_image11.png
    902
    460
    media_image11.png
    Greyscale

Lau seems to suggest that the power source 8 is removably attached based on the tabs located on the power source 8. However, Lau may not explicitly teach wherein the plurality of energy storage members are located in a removable housing, wherein when the cyclone axis of rotation extends horizontally, the plurality of energy storage members are provided below the horizontal plane. Additionally, Lau does not explicitly teach the configuration of the batteries within the power source 8. 
However, Stickney teaches a hand vacuum cleaner wherein the plurality of energy storage members are located in a removable housing (fig. 4 illustrates the plurality of energy storage members 56 located in a removable housing (paragraph 0035 teaches the battery pack is removably mounted to the main body)), wherein the removable housing is removable while the fan and motor assembly remains in position in the hand vacuum cleaner (fig. 3 illustrates the main body, wherein the removable battery housing is removed while the fan and motor assembly remains in position in the hand vacuum cleaner). Additionally, Stickney teaches the battery pack has a slab-shaped portion 54 which houses an array of six cells 56 (fig. 4 and paragraph 0099). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lau to incorporate the teachings of Stickney to provide a hand vacuum cleaner wherein the plurality of energy storage members are located in a removable housing, and wherein the removable housing is removable while the fan and motor assembly remain in position in the hand vacuum cleaner. Doing so would allow the removable battery housing to be removed once it had been depleted of charge and replaced by a second removable battery housing with full charge. The incorporation of a removable battery housing would allow the operator to continuously vacuum and not be governed by the state of charge of the battery. Additionally, it would have been obvious to incorporate Stickney’s configuration of batteries within the battery pack. Specifically, it would have been obvious to configure the batteries of Lau to be in a single row of 6 individual batteries. Doing so would allow the device to function as intended. 


    PNG
    media_image15.png
    598
    1079
    media_image15.png
    Greyscale

Lau, as modified, teaches wherein when the cyclone axis of rotation extends horizontally, the plurality of energy storage members are provided below the horizontal plane (See Lau’s fig. 3 above. When the cyclone axis of rotation extends horizontally, the plurality of energy storage members are provided below the horizontal plane. The bottom three cells are being interpreted as the plurality of energy storage members).
Regarding claim 27, Lau, as modified, teaches the claimed invention as rejected above in claim 19. Additionally, Lau, as modified, teaches wherein the filter is a pre-motor filter (paragraph 0035 teaches filter 28 is a pre-motor filter).  
Regarding claim 28, Lau, as modified, teaches the claimed invention as rejected above in claim 19. Additionally, Lau, as modified, teaches wherein the plurality of energy storage members are provided in a removable housing and the removable housing is removable while the fan and motor assembly remains in position in the hand vacuum cleaner (In the rejection of claim 19, Lau was modified to incorporate the teachings of Stickney to provide a hand vacuum cleaner wherein the plurality of energy storage members are located in a .

Claims 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Xing et al. (CN 108113571), hereinafter Xing, in view of Smith (US PGPUB 20130091815).
Regarding claim 7, Xing teaches a hand vacuum cleaner (fig. 1) having a front end, a rear end, an upper end and a lower end (see Xing’s annotated fig. 1 below), the hand vacuum cleaner comprising:

    PNG
    media_image16.png
    494
    932
    media_image16.png
    Greyscale

an air flow path from an air inlet to a clean air outlet with an air treatment member and a fan and motor assembly in the air flow path (Xing teaches air inlet 13, through holes in fan cover 35 as the clean air outlet, an dust cup assembly 20 and a fan 30 which is used to introduce external fluid into the dust cup from the air inlet 13 (page 3 of the attached translation, third paragraph from bottom). Xing does not explicitly teach a fan and motor assembly. However, Smith teaches a hand vacuum cleaner with a motor 416 and fan 418 (fig. 27). Additionally, Smith teaches the motor drives the fan to generate air flow through the separation device [0158]. , the motor and fan assembly having a motor axis of rotation, the motor axis of rotation defining an axial direction (Xing was modified to include a motor and fan assembly. See Xing’s annotated fig. 4 below. The motor and fan assembly has a motor axis of rotation, the motor axis of rotation defining an axial direction); 

    PNG
    media_image17.png
    456
    709
    media_image17.png
    Greyscale

a hand vacuum cleaner body (See Xing’s annotated fig. 1 below); 

    PNG
    media_image18.png
    465
    678
    media_image18.png
    Greyscale

(c) a handle having a hand grip portion (see Xing’s annotated fig. 1 above); and, 
(d) a plurality of energy storage members are located in a removable housing (Xing teaches a battery pack 50 including a battery back housing 53 and a battery core housed in the battery housing. Additionally, Xing teaches the battery pack 50 is slidably connected to the housing along the front-rear direction of the cleaner (page 4 of the attached translation, third paragraph) that forms a portion of an exterior surface of the hand vacuum cleaner (figs. 10 and 11), wherein the removable housing is removable while the fan and motor assembly remains in position in the hand vacuum cleaner (figs. 10 and 11), wherein at least first and second rows of the energy storage members are provided (see Xing’s annotated fig. 4 below), 

    PNG
    media_image19.png
    456
    709
    media_image19.png
    Greyscale

wherein the rows of energy storage members extend in the axial direction (see Xing’s annotated fig. 4 above. The rows of energy storage members partially extend in the axial direction) and wherein the second axially extending row of energy storage members is longer in the axial direction than the first axially extending row of energy storage members (see Xing’s annotated fig. 4 above. Due to the configuration of batteries as taught by Xing, the second axially extending row of energy storage member is longer in the axial direction than the first axially extending row of energy storage members.). 
Regarding claim 9, Xing in view of Smith teaches the claimed invention as rejected above in claim 7. Additionally, Xing in view of Smith teaches wherein a filter is provided in the air flow path (Xing in view of Smith teaches a filter 23 provided in the air flow path) and the filter is positioned overlying at least one of the first and second axially extending rows of energy storage members (As the hand vacuum cleaner changes orientations during operation, the filter will be positioned to overly at least one of the first and second axially extending rows of energy storage members).   
Regarding claim 10, Xing in view of Smith teaches the claimed invention as rejected above in claim 7. Xing in view of Smith may not explicitly teach wherein a filter is provided in the air flow path and the filter is a pre-motor filter and the axis of rotation extends through a volume defined by a perimeter of the pre-motor filter.  
However, Smith additionally teaches wherein a filter is provided in the air flow path (fig. 27, pre-fan filter 440) and the filter is a pre-motor filter (the pre-fan filter is a pre-motor filter) and the axis of rotation extends through a volume defined by a perimeter of the pre-motor filter (the axis of rotation of Smith’s motor and fan assembly extends through a volume defined by a perimeter of the pre-motor filter (fig. 27)).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Xing in view of Smith to incorporate the additional teachings of Smith to provide wherein a filter is provided in the air flow path and the filter is a pre-motor filter and the axis of rotation extends through a volume defined by a perimeter of the pre-motor filter. Specifically, it would have been obvious to include a pre-motor filter at the entrance to Xing’s, as modified, fan and motor assembly, similar to Smith’s configuration. Doing so would further separate fine dust particles from the airstream which would help keep the motor fan assembly clean and in proper working condition. 
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Xing et al. (CN 108113571), hereinafter Xing, in view of Smith (US PGPUB 20130091815) and further in view of Brown et al. (US PGPUB 20200077855), hereinafter Brown.
Regarding claim 12, Xing in view of Smith teaches the claimed invention as rejected above in claim 9. Xing in view of Smith does not explicitly teach a post- motor filter and the axis of rotation extends through a volume defined by a perimeter of the post-motor filter.  
However, Brown teaches a vacuum cleaner including a premotor filter 24106 (fig. 24) and a post motor filter 26310 (fig. 52) located in the motor-battery assembly 24102 (both figures 24 and 52 show motor-battery assembly 24102). Additionally, Brown’s axis of rotation extends through a volume defined by a perimeter of the post-motor filter. Lastly, Brown teaches the post motor filter can be a fine filtration filter. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Xing in view of Smith to incorporate the post motor filter teaching of Brown to provide a hand vacuum cleaner having a post motor filter, wherein the axis of rotation extends through a volume defined by a perimeter of the post-motor filter. Doing so would further filter fine particles from the air flow before the air flow is exhausted to the surroundings, further achieving separating debris from the airflow. 
Regarding claim 13, Xing in view of Smith and further in view of Brown teaches the claimed invention as rejected above in claim 12. Additionally, Xing in view of Smith and further in view of Brown teaches wherein an axis of at least one of the first and second axially extending rows of energy storage members extends through the volume defined by the perimeter of the post-motor filter (Xing fig. 4, the post motor filter, as incorporated in the rejection of claim 12, is positioned downstream of the motor and fan assembly 30, similar to Brown’s fig. 52. Xing, as modified, teaches wherein an axis of at least one of the first and second axially extending rows of energy storage members extends through the volume defined an axis, any axis drawn through at least one of the rows of batteries and which extends through the volume defined by the perimeter of the post motor filter qualifies)).  
Allowable Subject Matter
3. Claim 15 is allowed.
Claims 6, 8, 11, 20, 23 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, Lau (US PGPUB 20060090290) in view of Stickney (US PGPUB 20170209014) is the closest prior art reference to the claimed invention but fails to teach or make obvious in combination with the additional cited prior art the spatial relationship of the energy storage members and the motor and fan assembly as particularly claimed in combination with all other elements of claim 1.
Regarding claim 20, Lau (US PGPUB 20060090290) in view of Stickney (US PGPUB 20170209014) is the closest prior art reference to the claimed invention but fails to teach or make obvious in combination with the additional cited prior art the 
Regarding claim 23, Lau (US PGPUB 20060090290) in view of Stickney (US PGPUB 20170209014) is the closest prior art reference to the claimed invention but fails to teach or make obvious in combination with the additional cited prior art the structural relationship and shape of the removable housing and energy storage members as particularly claimed in combination with all other elements of claim 1. 
Claim 24 is indicated as allowable for depending from claim 23.
Regarding claim 8, Xing et al. (CN 108113571), hereinafter Xing, in view of Smith (US PGPUB 20130091815) is the closest prior art reference to the claimed invention but fails to teach or make obvious in combination with the additional cited prior art the spatial relationship of the array of energy storage members and the filter as particularly claimed in combination with all other elements of claim 7.
Regarding claim 11, Xing et al. (CN 108113571), hereinafter Xing, in view of Smith (US PGPUB 20130091815) is the closest prior art reference to the claimed invention but fails to teach or make obvious in combination with the additional cited prior art the spatial relationship of the filter and the energy storage members as particularly claimed in combination with all other elements of claims 9 and 7.
Regarding claim 15, Brown et al. (US PGPUB 20200077855) is the closest prior art reference to the claimed invention but fails to teach or make obvious in combination with the additional cited prior art the fluidically isolated battery housing air flow path as particularly claimed in combination with all other elements of claim 15. 
Response to Arguments
4. Applicant's arguments filed 1/24/2022 have been fully considered but they are not persuasive. 
Applicant argues the Lau does not teach the amended claim language of claim 19 (page 10 of the applicant’s remarks). Specifically, Applicant argues Lau does not teach the plurality of energy storage members are provided below the horizontal plane. The examiner respectfully disagrees. Lau was not relied upon to teach the amended claim language. Rather, Stickney was relied upon to teach the amended claim language. 
Stickney teaches a hand vacuum cleaner wherein the plurality of energy storage members are located in a removable housing (fig. 4 illustrates the plurality of energy storage members 56 located in a removable housing (paragraph 0035 teaches the battery pack is removably mounted to the main body)), wherein the removable housing is removable while the fan and motor assembly remains in position in the hand vacuum cleaner (fig. 3 illustrates the main body, wherein the removable battery housing is removed while the fan and motor assembly remains in position in the hand vacuum cleaner). Additionally, Stickney teaches the battery pack has a slab-shaped portion 54 which houses an array of six cells 56 (fig. 4 and paragraph 0099). 

Lau, as modified, teaches a removable battery pack, wherein the batteries are configured in a single row (See Lau’s annotated fig. 3 below. Lau, as modified, teaches the configuration of the batteries is a single row of six batteries). 

    PNG
    media_image15.png
    598
    1079
    media_image15.png
    Greyscale

Lau, as modified, teaches wherein when the cyclone axis of rotation extends horizontally, the plurality of energy storage members are provided below the horizontal plane (See Lau’s fig. 3 above. When the cyclone axis of rotation extends horizontally, the .

Regarding claim 1, Applicant argues the prior art does not teach the amended claim language of the removable housing is provided below the horizontal plane and a void positioned between the hand grip portion and a portion of the hand vacuum cleaner whereby a user’s fingers may wrap around the hand grip portion (page 12 of the applicant’s remarks). The examiner respectfully disagrees. Lau teaches a handle having a hand grip portion (see Lau’s annotated fig. 3 below. The indicated structure is capable of being held by the user. Therefore, the indicated structure qualifies as a handgrip portion.) 

    PNG
    media_image3.png
    584
    1143
    media_image3.png
    Greyscale

wherein, when the cyclone axis of rotation extends horizontally, the cyclone axis of rotation lies in a horizontal plane and the horizontal plane intersects the hand grip portion (see Lau’s annotated fig. 3 above. When the cyclone axis of rotation extends horizontally, the cyclone axis of rotation lies in a horizontal plane  and wherein a void is positioned between the hand grip portion and a portion of the hand vacuum cleaner whereby a user's fingers may wrap around the hand grip portion (see Lau’s annotated fig. 3 above. A void is positioned between the hand grip portion and a portion of the hand vacuum cleaner. Lau’s vacuum is capable of whereby a user’s fingers may wrap around the hand grip portion).
Lau seems to suggest that the power source 8 is removably attached based on the tabs located on the power source 8. However, Lau does not explicitly teach wherein the plurality of energy storage members are located in a removable housing, wherein the removable housing is removable while the fan and motor assembly remains in position in the hand vacuum cleaner and wherein, when the cyclone axis of rotation extends horizontally, the removable housing is provided below the horizontal plane.  
However, Stickney teaches a hand vacuum cleaner wherein the plurality of energy storage members are located in a removable housing (fig. 4 illustrates the plurality of energy storage members 56 located in a removable housing (paragraph 0035 teaches the battery pack is removably mounted to the main body)), wherein the removable housing is removable while the fan and motor assembly remains in position in the hand vacuum cleaner (fig. 3 illustrates the main body, wherein the removable battery housing is removed while the fan and motor assembly remains in position in the hand vacuum cleaner). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lau to incorporate the teachings of Stickney to provide a hand vacuum cleaner wherein the plurality of energy storage members are located in a removable housing, and wherein the removable housing is removable while the 

Lau, as modified, additionally teaches wherein, when the cyclone axis of rotation extends horizontally, the removable housing is provided below the horizontal plane (See Lau’s annotated fig. 3 below. The battery housing has been modified to be a removable housing. Additionally, when the cyclone axis of rotation extends horizontally, the removable housing is provided below the horizontal plane (A portion of the removable housing is provided below the horizontal plane. Therefore, the removable housing is provided below the horizontal plane)).  

    PNG
    media_image6.png
    584
    1059
    media_image6.png
    Greyscale

Regarding claim 7, Applicant argues Pougher in view of Hwang does not teach the amended claim language (page 13 of the applicant’s remarks). The examiner respectfully 
See above rejection for more details. 
Conclusion
5. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172. The examiner can normally be reached Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723